Per Curiam.:
This cause being reached in its regular order on the docket for final consideration, it appears to the court that the writ of error therein was issued on the 2nd day of September, 1895, and.made returnable to the second Tuesday in January, A. D. 1896, and that the scire facias ad audiendum errores therein served on the defendant in error was issued on the said 2nd day of September, A. D. 1895, but was made returnable to the second Tuesday in January, A. D. 1895, and the said defendant in error not having brought himself within the jurisdiction of this court, by any manner of appearance, and this court not having acquired jurisdiction over the person of the defendant in error, it is hereby ordered that the writ of error in said cause be and the same is hereby dismissed at the cost of the plaintiff in error.